{¶ 26} I fully concur with Judge Hildebrandt's opinion. Though I am not unsympathetic to the claim, it would be impossible in practice. Would a jury have to value a claim for a loss of chance from 97% to 96%, or 75% to 68%? And here, there is no injury except the worry — the problem has, fortunately, not recurred. The Ohio Supreme Court has already barred a claim for a false-positive HIV test, which certainly would cause worry.14 There must be a cut-off somewhere. Thus worry alone is not compensable in this context.
14 See Heiner v. Moretuzzo, 73 Ohio St. 3d 80,1995-Ohio-65, 652 N.E.2d 664.